DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 11/05/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 3, 8, and 12 objected to because of the following informalities:  Claims 3, 8, and 12 each recite the abbreviation “L2” without first indicating what this abbreviation is intended to represent. For the purpose of Examination, “L2” has been interpreted as “Layer 2”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 9-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 4, claim 4 recites the limitation “to improve throughput of a user terminal”. The term “improve” in claim 4 is a relative term which renders the claim indefinite. The term “improve” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, the Applicant has not defined under what conditions throughput of a user terminal may be considered to “improve”, not has Applicant defined any baseline conditions from which one of ordinary skill in the art would be able to determine if throughput has improved.
Regarding Claim 9, claim 9 recites the limitation “to improve throughput of a user terminal”. The term “improve” in claim 9 is a relative term which renders the claim indefinite. The term “improve” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, the Applicant has not defined under what conditions throughput of a user terminal may be considered to “improve”, not has Applicant defined any baseline conditions from which one of ordinary skill in the art would be able to determine if throughput has improved.
Regarding Claim 10, claim 10 recites “an aggregated unit (AU)” in line 14, and recites “the AU” in line 16. However, claim 10 had already establishes “an aggregation unit (AU)” in line 2. It is unclear if the “aggregated unit (AU)” of line 14 is the same as, or different from, the “aggregation unit (AU)” of line 2. Additionally, it is unclear as to which “AU” line 16 refers. 
Additionally, Claim 10 recites “a radio unit (RU)” in line 16. However, claim 10 already establishes “a plurality of radio units (RUs)” in lines 4. It is unclear if the “radio unit (RU)” of line 16 is included in, or separate from, the “plurality of radio units (RUs)” recited in line 4.
Claims 11-14 depend from claim 10 and are therefore rejected for the same reason(s) of indefiniteness as stated above. 
Regarding Claim 11, claim 11 recites “the AU” in line 1. However, Claim 10 recites “an aggregation unit (AU)” in line 2 and “an aggregated unit (AU)” in line 14. As such, it is unclear as to which “AU” claim 11 refers.
Claim 12 depends from claim 11 and is therefore rejected for the same reason(s) of indefiniteness as stated above.
Regarding Claim 12, claim 12 recites “the AU” in line 1. However, Claim 10 recites “an aggregation unit (AU)” in line 2 and “an aggregated unit (AU)” in line 14. As such, it is unclear as to which “AU” claim 12 refers.
Regarding Claim 13, claim 13 recites “the AU” in line 1. However, Claim 10 recites “an aggregation unit (AU)” in line 2 and “an aggregated unit (AU)” in line 14. As such, it is unclear as to which “AU” claim 13 refers.
Regarding Claim 14, claim 14 recites “the AU” in line 1. However, Claim 10 recites “an aggregation unit (AU)” in line 2 and “an aggregated unit (AU)” in line 14. As such, it is unclear as to which “AU” claim 14 refers.
Additionally, claim 1 recites “the… RU” in line 1. However, Claim 10 recites “a plurality of radio units (RUs)” in lines 4 and “a radio unit (RU)” in line 16. As such, it is unclear as to which “RU” claim 14 refers.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ITU-T NPL “5G wireless fronthaul requirements in a passive optical network context” (hereinafter ITU-T).
Regarding Claim 7, ITU-T teaches a function split structure for a mobile convergence optical transmission network (9.2.3 Mixed high layer and low layer split, Fig. 9-6), comprising: a centralized unit (CU) (CU, Fig. 9-6; “Note that the CUs could be separate units as shown in Figure 9-8 [sic] or share the same unit”, Page 20); a distributed unit (DU) connected to the CU (DU on right side of figure before RU; connected to CU via ONU, ODN, WM, and OLT CT, Fig. 9-6) and to which a MAC layer functional block is allocated (DU allocated low and high MAC function blocks, see Figure 6-5 – Mapping of CU/DU/RU functions); an aggregated unit (AU)  (Aggregation block, Fig. 9-6) connected to the DU via a transport node (TN) of an optical transmission network (Aggregation block connected to OLT CT [i.e. “transport node”]  which is connected to the DU on the right side of figure via ODN and ONU, Fig. 9-6) and to which a PHY upper layer functional block is allocated (Aggregation block aggregating signals received from/transmitted to interface Fx, Fig. 9-6; 9.2.3 Mixed high layer and low layer split, Page 19; Fx interface being an interface between high layer PHY and low Layer MAC in Option 6, Fig. 6-2; 6.2.2 New functional split options in 5G wireless network, Page 7, Par. 2, “(option 6 for MAC/PHY split or option 7 for intra-PHY split) [TR 38.816]. Here we use Fx as the generic notation for the low layer split points option 6 or option 7 for convenience”); and a radio unit (RU) (RU after DU on right side of figure, Fig. 9-6) connected to the AU (Ru connected to Aggregation block via ONU, ODN, WM, and OLT CT, Fig. 9-6) and to which a PHY lower layer function block and an RF function block are allocated (RU allocated low PHY function blocks and RF function blocks, see Figure 6-5 – Mapping of CU/DU/RU functions).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over ITU-T.
Regarding Claim 1, ITU-T teaches a function split structure for a mobile convergence optical transmission network (9.2.1 Low layer split, Page 19; Fig. 9-4), comprising: a centralized unit (CU) (CU, Fig. 9-4); a distributed unit (DU) connected to the CU (DU, Fig. 9-4); a transport node (TN) of an optical transmission network connected to the DU (OLT CT associated with ODN, Fig. 9-4) via a first interface (OLT CT connected to DU through first interface Fx and aggregation block, Fig. 9-4; 8 PON architecture for 5G fronthaul transport, through 9.2.3 Mixed high layer and low layer split, Pages 16-20; Fig. 8-1; Fig. 8-2; Table 9-1); an aggregated unit (AU) (Aggregation block, Fig. 9-4) connected to a transport unit (TU) of the optical transmission network (ONU associated with ODN, Fig. 9-4) via the first interface (Aggregation block connected to ONU via first interface Fx, OLT CT, WM and ODN, Fig. 9-4); and a radio unit (RU) (RU, Fig. 9-4) connected to the AU via a second interface (RU connected to Aggregation block via second interface Fx, ONU, ODN, WM, and OLT CT, Fig. 9-4) corresponding to a split structure for a lower layer (low layer split architecture, 9.2.1 Low layer split, Page 19; 8 PON architecture for 5G fronthaul transport, through 9.2.3 Mixed high layer and low layer split, Pages 16-20; Fig. 8-1; Fig. 8-2; Table 9-1).
ITU-T does not explicitly teach the second interface being a lower layer than the first interface. However, ITU-T does suggest the use of a Mixed high layer and low layer split (9.1.3 Mixed high layer and low layer split, Page 18-19) wherein a high lay interface is used at the Central Office CO (high layer split F1 between CU and OLT, Fig. 9-3; 8 PON architecture for 5G fronthaul transport, through 9.2.3 Mixed high layer and low layer split, Pages 16-20; Fig. 8-1; Fig. 8-2; Table 9-1) and a low layer interface is used to connect to the Radio Unit RU (low layer interface FX between ONU and RU, Fig. 9-3; 8 PON architecture for 5G fronthaul transport, through 9.2.3 Mixed high layer and low layer split, Pages 16-20; Fig. 8-1; Fig. 8-2; Table 9-1), because this allows for a distributed radio access network with sub-tended radio units from a central site. Additionally, ITU-T teaches that an architecture including a mix of high layer interfaces and low layer interfaces is appropriate for networks including mixed services (Table 9-1). Lastly, ITU-T teaches that a high layer interface is appropriate for connecting components such as the CU and the DU to the transport sub-network (fronthaul II [F1 interface], Fig. 8-1), whereas a low layer interface is appropriate for connecting the RU to the transport sub-network (fronthaul I [Fx interface], Fig. 8-1; 8 PON architecture for 5G fronthaul transport, Page 16).
It would have bene obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify ITU-T such that the second interface is a lower layer than the first interface, because the use of a Mixed high layer and low layer split architecture, wherein a high lay interface is used at the Central Office CO and a low layer interface is used to connect to the Radio Unit RU, allows for a distributed radio access network with sub-tended radio units from a central site. Additionally, ITU-T teaches that an architecture including a mix of high layer interfaces and low layer interfaces is appropriate for networks including mixed services, and that a high layer interface is appropriate for connecting components such as the CU and the DU to the transport sub-network, whereas a low layer interface is appropriate for connecting the RU to the transport sub-network.
Regarding Claim 2, ITU-T as modified above teaches the function split structure of claim 1, wherein the AU comprises a function corresponding to a PHY upper layer (Aggregation block aggregating signals received from/transmitted to interface Fx, Fig. 9-4; 9.2.1 Low layer split, Page 19; Fx interface being an interface between high layer PHY and low Layer MAC in Option 6, Fig. 6-2; 6.2.2 New functional split options in 5G wireless network, Page 7, Par. 2, “(option 6 for MAC/PHY split or option 7 for intra-PHY split) [TR 38.816]. Here we use Fx as the generic notation for the low layer split points option 6 or option 7 for convenience”).
Regarding Claim 5, ITU-T as modified above teaches the function split structure of claim 1, wherein the DU and TN and the TU and AU are connected via the first interface corresponding to a MAC-PHY split structure (connected via interface Fx, Fig. 9-4; 9.2.1 Low layer split, Page 19; Fx interface being an interface between high layer PHY and low Layer MAC in Option 6, Fig. 6-2; 6.2.2 New functional split options in 5G wireless network, Page 7, Par. 2, “(option 6 for MAC/PHY split or option 7 for intra-PHY split) [TR 38.816]. Here we use Fx as the generic notation for the low layer split points option 6 or option 7 for convenience”).
Regarding Claim 6, ITU-T as modified above teaches the function split structure of claim 1, wherein the AU and RU are connected via the second interface corresponding to an intra PHY split structure (connected via interface Fx, Fig. 9-4; 9.2.1 Low layer split, Page 19; Fx interface being an intra-PHY split in Option 7; 6.2.2 New functional split options in 5G wireless network, Page 7, Par. 2, “(option 6 for MAC/PHY split or option 7 for intra-PHY split) [TR 38.816]. Here we use Fx as the generic notation for the low layer split points option 6 or option 7 for convenience”).

Claim(s) 10-11 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over ITU-T in view of RAJAGOPAL WO2019183020A1 (hereinafter RAJAGOPAL).
Regarding Claim 10, ITU-T teaches method of providing coordinated multi-point technology performed by an aggregation unit (AU) of a mobile convergence optical transmission network (9.2.1 Low layer split, Page 19; Aggregation block, Fig. 9-4), the method comprising: a plurality of radio units (RUs) connected to the AU (plurality of RUs connected to Aggregation block via ONU, ODN, WM, and OLT CT, Fig. 9-4); and transmitting data to a user equipment (UE) (data is transmitted from RUs to user equipment UE, 9.3.1.2.1 CO DBA mechanism example for mobile fronthaul, Page 22-23; Fig. 9-9), wherein the mobile convergence optical transmission network comprises: a centralized unit (CU) (CU, Fig. 9-4); a distributed unit (DU) connected to the CU (DU, Fig. 9-4); a transport node (TN) of an optical transmission network connected to the DU (OLT CT associated with ODN, Fig. 9-4) via a first interface (OLT CT connected to DU through first interface Fx and aggregation block, Fig. 9-4; 8 PON architecture for 5G fronthaul transport, through 9.2.3 Mixed high layer and low layer split, Pages 16-20; Fig. 8-1; Fig. 8-2; Table 9-1); an aggregated unit (AU) (Aggregation block, Fig. 9-4) connected to a transport unit (TU) of the optical transmission network (ONU associated with ODN, Fig. 9-4) via the first interface (Aggregation block connected to ONU via first interface Fx, OLT CT, WM and ODN, Fig. 9-4); and a radio unit (RU) (RU, Fig. 9-4) connected to the AU via a second interface (RU connected to Aggregation block via second interface Fx, ONU, ODN, WM, and OLT CT, Fig. 9-4) corresponding to a split structure for a lower layer (low layer split architecture, 9.2.1 Low layer split, Page 19; 8 PON architecture for 5G fronthaul transport, through 9.2.3 Mixed high layer and low layer split, Pages 16-20; Fig. 8-1; Fig. 8-2; Table 9-1).
ITU-T does not explicitly teach the second interface being a lower layer than the first interface. However, ITU-T does suggest the use of a Mixed high layer and low layer split (9.1.3 Mixed high layer and low layer split, Page 18-19) wherein a high lay interface is used at the Central Office CO (high layer split F1 between CU and OLT, Fig. 9-3; 8 PON architecture for 5G fronthaul transport, through 9.2.3 Mixed high layer and low layer split, Pages 16-20; Fig. 8-1; Fig. 8-2; Table 9-1) and a low layer interface is used to connect to the Radio Unit RU (low layer interface FX between ONU and RU, Fig. 9-3; 8 PON architecture for 5G fronthaul transport, through 9.2.3 Mixed high layer and low layer split, Pages 16-20; Fig. 8-1; Fig. 8-2; Table 9-1), because this allows for a distributed radio access network with sub-tended radio units from a central site. Additionally, ITU-T teaches that an architecture including a mix of high layer interfaces and low layer interfaces is appropriate for networks including mixed services (Table 9-1). Lastly, ITU-T teaches that a high layer interface is appropriate for connecting components such as the CU and the DU to the transport sub-network (fronthaul II [F1 interface], Fig. 8-1), whereas a low layer interface is appropriate for connecting the RU to the transport sub-network (fronthaul I [Fx interface], Fig. 8-1; 8 PON architecture for 5G fronthaul transport, Page 16).
It would have bene obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify ITU-T such that the second interface is a lower layer than the first interface, because the use of a Mixed high layer and low layer split architecture, wherein a high lay interface is used at the Central Office CO and a low layer interface is used to connect to the Radio Unit RU, allows for a distributed radio access network with sub-tended radio units from a central site. Additionally, ITU-T teaches that an architecture including a mix of high layer interfaces and low layer interfaces is appropriate for networks including mixed services, and that a high layer interface is appropriate for connecting components such as the CU and the DU to the transport sub-network, whereas a low layer interface is appropriate for connecting the RU to the transport sub-network.
Additionally, ITU-T does not teach collecting channel state information (CSI) from the plurality of radio units (RUs); and precoding data to be transmitted to the user equipment (UE) or performing channel compensation on a received signal based on the collected channel state information. However, RAJAGOPAL teaches a method for radio access networks, including 4G and 5G based mobile networks (Par. 1) comprising collecting channel state information (CSI) from the plurality of radio units (RUs) (the BS channel estimator 108 can estimate the full channel state information (CSI) of the downlink channel, Par. 175; BS channel estimator 108 receiving downlink signals from M radio antenna [i.e plurality of RUs], Fig. 7; Par. 170 -175); and precoding data to be transmitted to the user equipment (UE) (Par. 123-132; precoding at the BS MIMO Detector 109, Par. 175; Fig. 7; k users 107n), because this allow the network to transmit regularization parameters for a channel estimate-based beamforming over the fronthaul interface, allowing channels to support accurate multiple layer transmissions (Par. 118; Par. 170 -175).
It would have bene obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify ITU-T to include collecting channel state information (CSI) from the plurality of radio units (RUs); and precoding data to be transmitted to the user equipment (UE) or performing channel compensation on a received signal based on the collected channel state information [the Examiner notes that this limitation is written in the alternative, requiring only one or the other], because this allow the network to transmit regularization parameters for a channel estimate-based beamforming over the fronthaul interface, allowing channels to support accurate multiple layer transmissions.
Regarding Claim 11, ITU-T as modified by RAJAGOPAL teaches the method of claim 10, wherein the AU comprises a function corresponding to a PHY upper layer (ITU-T, Aggregation block aggregating signals received from/transmitted to interface Fx, Fig. 9-4; 9.2.1 Low layer split, Page 19; Fx interface being an interface between high layer PHY and low Layer MAC in Option 6, Fig. 6-2; 6.2.2 New functional split options in 5G wireless network, Page 7, Par. 2, “(option 6 for MAC/PHY split or option 7 for intra-PHY split) [TR 38.816]. Here we use Fx as the generic notation for the low layer split points option 6 or option 7 for convenience”).
Regarding Claim 13, ITU-T as modified by RAJAGOPAL teaches the method of claim 10, wherein the DU and TN and the TU and AU are connected via the first interface corresponding to a MAC-PHY split structure (ITU-T, connected via interface Fx, Fig. 9-4; 9.2.1 Low layer split, Page 19; Fx interface being an interface between high layer PHY and low Layer MAC in Option 6, Fig. 6-2; 6.2.2 New functional split options in 5G wireless network, Page 7, Par. 2, “(option 6 for MAC/PHY split or option 7 for intra-PHY split) [TR 38.816]. Here we use Fx as the generic notation for the low layer split points option 6 or option 7 for convenience”).
Regarding Claim 14, ITU-T as modified by RAJAGOPAL teaches the method of claim 10, wherein the AU and RU are connected via the second interface corresponding to an intra PHY split structure (ITU-T, connected via interface Fx, Fig. 9-4; 9.2.1 Low layer split, Page 19; Fx interface being an intra-PHY split in Option 7; 6.2.2 New functional split options in 5G wireless network, Page 7, Par. 2, “(option 6 for MAC/PHY split or option 7 for intra-PHY split) [TR 38.816]. Here we use Fx as the generic notation for the low layer split points option 6 or option 7 for convenience”).

Allowable Subject Matter
Claims 3 and 8 would be allowable if rewritten to overcome the Objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 4 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 12 would be allowable if rewritten to overcome the Objections and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: RAJAGOPAL et al. WO2019027711 A1; Boldi et al. EP 3158824 B1; Campos et al. US 2019/0109643 A1; Wang et al. US 2019/0273518 A1; Wang et al. US 2019/0379455 A1; Dahlfort et al. US 2013/0089336 A1; Wu et al. US 11146351 B1; Iovanna et al. US 10567969 B2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W LAMBERT whose telephone number is (571)272-7692. The examiner can normally be reached Monday to Friday, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571)272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W LAMBERT/Examiner, Art Unit 2636